DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal disclaimer filed 12/6/22 linking the instant application with the Patent US 10,832,670 B2 is acknowledged and approved (12/6/22). The Double Patenting rejection of the claims is withdrawn.

Claim Objections
The prior objection to the claims (9/7/22) is hereby withdrawn in light of amendment to the claims.

Response to Arguments
Applicant's arguments filed 12/2/22 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 103 rejection of the claims with references Hart and Mixter, Applicant argues that the cited portions of Mixter describe control of external devices but do not disclose limitation “if the second specified word corresponds to one of the one or more external electronic devices, transmit a signal corresponding to the second voice input to the one of the one or more external electronic devices” (Amendment, pg. 8, second para. – pg. 11). Examiner respectfully disagrees.
Mixter discloses receiving an initial media play request by the user in a house saying to an initial device “OK Google, play cat videos on my Living room TV.” (para. [0049]), and subsequently receiving another voice input request when the user wants to take the current media playing session with them to another part of the house, where the request includes a voice command to transfer the media content to another device (para. [0051]; para. [0071]-[0072]) and where the second/external device receives the request (example request “Play on my living room speakers.”, para. [0073]) and executes playing of the media (para. [0071]-0073]), corresponding to “if the second specified word corresponds to one of the one or more external electronic devices, transmit a signal corresponding to the second voice input to the one of the one or more external electronic devices”.

Claim Objections
Claims 1, 22 and 31 are objected to because of the following informalities: “transmit signal corresponding to the second…”, “wherein the memory further include …” and “transmitting signal corresponding to the second…”, respectively should be “transmit a signal corresponding to the second…”, “wherein the memory further includes…”. and “transmitting a signal corresponding to the second…”, Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.     Claims 21-24, 27-34 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al US 9,466,286 B1 (“Hart”) in view of Mixter et al US PGPUB 2017/0025124 A1 (“Mixter” - IDS)
       Per Claim 21, Hart discloses an electronic device, comprising: 
           a microphone configured to receive a voice input (col. 4, ln 44-47);
           a communication circuitry configured to communicate with one or more external electronic devices (col. 5, ln 20-38; col. 15, ln 55-60);  
           an indicator configured to provide at least one visual indication (col. 16, ln 12-19); and 
           a processor electrically connected with the microphone, the communication circuitry, and the indicator (fig. 1; col. 15, ln 55-60; col. 16, ln 12-19); and 
           a memory electrically connected with the processor, wherein the memory stores instructions that are executable by the processor to cause the electronic device to (fig. 1; col. 15, ln 23-35): 
            receive a first voice input including a first specified word, for waking up the electronic device, through the microphone (fig. 1; The device may transition between states based on an identification of a user uttering a defined word or phrase (e.g., “wake up, please”)…, col. 2, ln 19-24; col. 8, ln 20-27);  
           wake up the electronic device and display a first visual indication via the indicator (col. 4, ln 18-22; the process 500 may also indicate to the user that the utterance was received and determined to be similar to the defined word or phrase …Alternatively or additionally, at 516(2) the process 500 may illuminate a light or indicator on the voice-controlled device to provide the same indication…, col. 13, ln 3-16);  
          receive a second voice input including a second specified word through the microphone (Subsequently, the user 104 again utters the phrase "wake up, please." In this instance, the voice-controlled device 106 calculates a similarity score between this utterance and the representation of the defined word or phrase…, col. 9, ln 13-29), 
             if the second specified word corresponds to the electronic device, perform a function corresponding to the second voice input via the electronic device (col. 2, ln 17-28; If the similarity score is close to the transition threshold, the voice-controlled device may lower a value of the transition threshold for a determined amount of time such that subsequent speech is more likely to be interpreted by the voice-controlled device as the defined word or phrase, resulting in the voice-controlled device transitioning to the second state…, col. 3, ln 51-57; col. 9, ln 13-52; col. 13, ln 3-16), and 
             Hart does not explicitly disclose a first specified word which is common to the one or more external devices, display a first visual indication through the indicator for distinguishing the electronic device from the one or more external electronic devices, if the second specified word corresponds to one of the one or more external electronic devices: transmit signal corresponding to the second voice input to the one of the one or more external electronic devices or to cause the one of the one or more external electronic devices to display a second visual indication different from the first visual indication
            However, these features are taught by Mixter:
            a first specified word which is common to the one or more external devices (The user makes a voice input (e.g., an utterance) (not shown), and the three electronic devices 1002-1 thru 1002-3 detect and capture a sample of the voice input at varying degrees or levels of quality..., para. [0128]-[0132]; the leader determination is performed in response to a user's voice input to awaken the device (e.g., a voice input that includes the hotword)…, para. [0133]);
            display a first visual indication through the indicator for distinguishing the electronic device from the one or more external electronic devices (one or more of the electronic devices 1002 output a visual response after a leader is determined (e.g., along with the audio response to the voice input, the determined leader displays a notification or a predefined LED light pattern indicating that it is the leader), para. [0138]-[0140])
            if the second specified word corresponds to one of the one or more external electronic devices, transmit a signal corresponding to the second voice input to the one of the one or more external electronic devices (the user can issue a media play request by saying to the Wi-Fi speaker “OK Google, play cat videos on my Living room TV.”…, para. [0049]-[0051]; para. [0064]; When media content is being played on the first output device, a user may send a voice command to any of the electronic devices 190 to request play of the media content to be transferred to the second output device…, para. [0071]-[0072]; when a music playlist is played on the first output device, the user says “Play on my living room speakers.” The first output device stops playing the currently played song, and the stopped song resumes on the living room speakers…., para. [0073]; para. [0132]-[0133]; para. [0140]; para. [0145]; para. [0150]-[0151]; the electronic device includes a display, and displays on the display a visual user interface associated with the determined first user., para. [0153], initial play request as including words corresponding to electronic device, subsequent play request to transfer signal to a second/external device as meeting limitation), and 
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Mixter with the device of Hart in arriving at “a first specified word which is common to the one or more external devices, display a first visual indication through the indicator for distinguishing the electronic device from the one or more external electronic devices, if the second specified word corresponds to one of the one or more external electronic devices: transmit signal corresponding to the second voice input to the one of the one or more external electronic devices”, because such combination would have resulted in reducing the user’s confusion regarding which device is responding to the user’s input i.e., the leader device (Mixter, para. [0007]; para. [0039]; para. [0138]).
          Per claim 22, Hart in view of Mixter discloses the electronic device of claim 21, 
             Mixter discloses wherein the memory further include mapping information that maps a type of the at least one visual indication to an assignment state of the at least one visual indication, and wherein the instructions cause the processor to: configure the first visual indication based on the stored mapping information (para. [0045]; para. [0075]; Voice device settings 546 for storing information associated with the electronic device 190 itself, including…display specifications associated with one or more visual patterns displayed by the LEDs…, para. [0083]-[0084]).
        Per claim 23, Hart in view of Mixter discloses the electronic device of claim 22, 
              Mixter suggests wherein the instructions cause the processor to: cause the one of the one or more external electronic devices to display a second visual indication different from the first visual indication by transmitting the signal corresponding to the second voice input (para. [0034]; para. [0041]; the user can issue a media play request by saying to the Wi-Fi speaker “OK Google, play cat videos on my Living room TV.” …, para. [0049]-[0051]; a user may send a voice command to any of the electronic devices 190 to request play of the media content to be transferred to the second output device…, para. [0071]-[0072]; transferring command to a second device that visually displays/plays media as suggesting limitation).
          Per claim 24, Hart in view of Mixter discloses the electronic device of claim 21, 
             Hart discloses wherein the indicator comprises at least one of a light emitting diode (LED) or a display, and wherein the first visual indication is at least one color displayed by the indicator (col. 16, ln 12-19, lighting as including color type).
           Per claim 27, Hart in view of Mixter discloses the electronic device of claim 21, 
            Hart discloses a speaker, wherein the instructions cause the processor to: output a voice output corresponding to the first visual indication through the speaker (col. 4, ln 18-47; col. 13, ln 3-16; col. 16, ln 12-19).
          Per claim 28, Hart in view of Mixter discloses the electronic device of claim 21, 
             Hart discloses a sensor module, wherein the instructions cause the processor to: determine at least one of whether a body part of a user is close to the electronic device and whether the body part of the user is in contact with the electronic device, based on sensing information obtained through the sensor module (col. 13, ln 47-65); and
             determine whether to wake up the microphone based on the determination that the body part of the user is close to the electronic device or the determination that the body part of the user is in contact with the electronic device (col. 2, ln 17-28; col. 13, ln 47-65).
            Per claim 29, Hart in view of Mixter discloses the electronic device of claim 21, 
              Hart discloses wherein the memory stores usage history information of a user for the electronic device, and wherein the instructions cause the processor to: perform voiceprint identification for the first voice input to identify the user (col. 7, ln 15 – 52; col. 13, ln 47-53, retrieving recent commands and usage information as implying storage); and 
           determine whether to wake up the electronic device based on the usage history information of the user (col. 14, ln 27-31).
           Per claim 30, Hart in view of Mixter discloses the electronic device of claim 21, 
            Mixter discloses wherein the first specified word corresponds to a wake-up word common to the electronic device and the one or more external electronic device (para. [0128]-[0133]).
           Per Claim 31, Hart discloses a voice input processing method of an electronic device, the method comprising:
              receiving, via a microphone a first voice input including a first specified word, for waking up the electronic device (fig. 1; The device may transition between states based on an identification of a user uttering a defined word or phrase (e.g., “wake up, please”)…, col. 2, ln 19-24; col. 5, ln 1-8; col. 8, ln 20-27);  
             waking up the electronic device via a processor, and displaying a first visual indication (col. 4, ln 18-22; the process 500 may also indicate to the user that the utterance was received and determined to be similar to the defined word or phrase …Alternatively or additionally, at 516(2) the process 500 may illuminate a light or indicator on the voice-controlled device to provide the same indication…, col. 13, ln 3-16);  
             receiving, via the microphone a second voice input including a second specified word (col. 5, ln 1-8; Subsequently, the user 104 again utters the phrase "wake up, please." In this instance, the voice-controlled device 106 calculates a similarity score between this utterance and the representation of the defined word or phrase…, col. 9, ln 13-29),
             if the second specified word corresponds to the electronic device, performing, by the processor, a function corresponding to the second voice input via the electronic device (col. 2, ln 17-28; If the similarity score is close to the transition threshold, the voice-controlled device may lower a value of the transition threshold for a determined amount of time such that subsequent speech is more likely to be interpreted by the voice-controlled device as the defined word or phrase, resulting in the voice-controlled device transitioning to the second state…, col. 3, ln 51-57; col. 5, ln 1-8; col. 9, ln 13-52; col. 13, ln 3-16),  
            Hart does not explicitly disclose a first specified word which is common to the one or more external devices, a first visual indication for distinguishing the electronic device from the one or more external electronic devices, if the second specified word corresponds to one of the one or more external electronic devices, transmitting signal corresponding to the second voice input to the one of the one or more external electronic devices and causing the one of the one or more external electronic devices to display a second visual indication different from the first visual indication
           However, these features are taught by Mixter:
           a first specified word which is common to the one or more external devices (The user makes a voice input (e.g., an utterance) (not shown), and the three electronic devices 1002-1 thru 1002-3 detect and capture a sample of the voice input at varying degrees or levels of quality..., para. [0128]-[0132]; the leader determination is performed in response to a user's voice input to awaken the device (e.g., a voice input that includes the hotword)…, para. [0133]); 
          a first visual indication for distinguishing the electronic device from the one or more external electronic devices (para. [0138]-[0139]);
          if the second specified word corresponds to one of the one or more external electronic devices, transmitting by communication circuitry, a signal corresponding to the second voice input to the one of the one or more external electronic devices (the user can issue a media play request by saying to the Wi-Fi speaker “OK Google, play cat videos on my Living room TV.”…, para. [0049]-[0051]; para. [0064]; When media content is being played on the first output device, a user may send a voice command to any of the electronic devices 190 to request play of the media content to be transferred to the second output device…, para. [0071]-[0072]; when a music playlist is played on the first output device, the user says “Play on my living room speakers.” The first output device stops playing the currently played song, and the stopped song resumes on the living room speakers…., para. [0073]; para. [0132]-[0133]; para. [0140]; para. [0145]; para. [0150]-[0151]; the electronic device includes a display, and displays on the display a visual user interface associated with the determined first user., para. [0153], initial play request as including words corresponding to electronic device, subsequent play request to transfer signal to a second/external device as meeting limitation), and 
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Mixter with the method of Hart in arriving at “a first specified word which is common to the one or more external devices, a first visual indication for distinguishing the electronic device from the one or more external electronic devices, if the second specified word corresponds to one of the one or more external electronic devices, transmitting by communication circuitry, a signal corresponding to the second voice input to the one of the one or more external electronic devices”, because such combination would have resulted in reducing the user’s confusion regarding which device is responding to the user’s input i.e., the leader device (Mixter, para. [0007]; para. [0039]; para. [0138]).
          Per claim 32, Hart in view of Mixter discloses the method of claim 31, 
             Mixter discloses determining the first visual indication based on mapping information that maps a type of at least one visual indication to an assignment state of the at least one visual indication (para. [0045]; para. [0075]; Voice device settings 546 for storing information associated with the electronic device 190 itself, including…display specifications associated with one or more visual patterns displayed by the LEDs…, para. [0083]-[0084]).
          Per claim 33, Hart in view of Mixter discloses the method of claim 32, 
              Mixter suggests causing the one of the one or more external electronic devices to display a second visual indication different from the first visual indication by transmitting the signal corresponding to the second voice input (para. [0034]; para. [0041]; the user can issue a media play request by saying to the Wi-Fi speaker “OK Google, play cat videos on my Living room TV.” …, para. [0049]-[0051]; a user may send a voice command to any of the electronic devices 190 to request play of the media content to be transferred to the second output device…, para. [0071]-[0072]; transferring command to a second device that visually displays/plays media as suggesting limitation).
          Per claim 34, Hart in view of Mixter discloses the method of claim 31, 
            Hart discloses wherein the indication comprises at least one of a light emitting diode (LED) or a display (col. 16, ln 12-19).
          Per claim 37, Hart in view of Mixter discloses the method of claim 31,   
              Hart discloses outputting a voice output corresponding to the first visual indication (col. 4, ln 18-47; col. 13, ln 3-16; col. 16, ln 12-19).
          Per claim 38, Hart in view of Mixter discloses the method of claim 31, 
             Hart discloses determining at least one of whether a body part of a user is close to the electronic device and whether the body part of the user is in contact with the electronic device, based on sensing information obtained through a sensor module of the electronic device (col. 13, ln 47-65); and
             determining whether to wake up a microphone of the electronic device based on the determination that the body part of the user is close to the electronic device or the determination that the body part of the user is in contact with the electronic device (col. 2, ln 17-28; col. 13, ln 47-65).
         Per claim 39, Hart in view of Mixter discloses the method of claim 31, 
             Hart discloses performing voiceprint identification for the first voice input to identify a user (col. 7, ln 15 – 52; col. 13, ln 47-53, retrieving recent commands and usage information as implying storage); and
            determining whether to wake up the electronic device based on usage history information of the user (col. 14, ln 27-31).
          Per claim 40, Hart in view of Mixter discloses the method of claim 31, 
              Mixter discloses wherein the first specified word corresponds to a wake-up word common to the electronic device and the one or more external electronic device (para. [0128]-[0133]).

2.     Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Mixter as applied to claims 21 and 31 above, and further in view of Mixter et al US PGPUB 2018/0144590 A1 (“Mixter2”)  
          Per claim 26, Hart in view of Mixter discloses the electronic device of claim 21,
               Hart in view of Mixter does not explicitly disclose wherein the instructions cause the processor to: receive information on the first visual indication from a server using the communication circuitry
              However, this feature is taught by Mixter2 (information or data for the alternate LED pattern is transmitted from the voice assistant server system 112 to the voice-activated device 104…, para. [0063]; para. [0148])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Mixter2 with the device of Hart in view of Mixter in arriving at “wherein the instructions cause the processor to: receive information on the first visual indication from a server using the communication circuitry”, because such combination would have resulted in conveying a state of the voice processing at the voice-activated device or at the voice assistance server system (Mixter2, para. [0062]).
          Per claim 36, Hart in view of Mixter discloses the method of claim 31, 
             Hart in view of Mixter does not explicitly disclose receiving information on the first visual indication from a server
             However, this feature is taught by Mixter2 (para. [0063]; para. [0148])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Mixter2 with the device of Hart in view of Mixter in arriving at “wherein the instructions cause the processor to: receive information on the first visual indication from a server using the communication circuitry”, because such combination would have resulted in conveying a state of the voice processing at the voice-activated device or at the voice assistance server system (Mixter2, para. [0062]).

Allowable Subject Matter
Claims 25 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658